Title: From Louisa Catherine Johnson Adams to George Washington Adams, 23 September 1817
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 23d Septbr: 1817
				
				Your father my dear George is so much occupied at this moment by the duties of his Office he cannot find time to answer you immediately and has commission’d me to be his proxy; a poor one I confess but I know acceptable. Your remarks on Mr. Colemans preaching and manner were interesting and I have no doubt correct and there are few things that tend more to the improvement of young people than a close observation of the characters and manners of the persons among whom they are intended to reside but remember my Son that this must not be practiced with a view to criticize or ridicule our fellow creatures it can only be useful when it proceeds from a desire to amend ourselves. You will be surprized at receiving such advice from me who am unfortunately so much addicted to larking the follies of my neighbours but it is this very circumstance which induces me to guard you against so fatal an error as I am perfectly aware that it is a very dangerous failing, and to a man particularly fatal in its consequences.I found my Sisters all well but Mrs. Smith who was deeply affected by the loss of a second lovely babe who died suddenly the day before we arrived. They are much disappointed at seeing none of my children after so many years absence and desire me to tell you how impatient they are to receive a visit from you which I hope in time you will be enabled to make Johnson Hellen is so anxious to see me that he proposes to make me a visit the ensuing vacation I wish sincerely you could meet as I believe it would be advantageous to you both.We are sorry to find that John does not appear to be contented with his situation he says in a Letter to his father that Mr. Gould says he cannot be fitted for College under three years and that Charles cannot be fitted under seven. I wish much you would ascertain if you could whether this is the case but do not say anything to John upon the subject I know he is apt to be discontented when he first sets out in any thing therefor I hope it is nothing more than the novelty which causes his uneasiness in the present instance be careful and silent.You are so convinced of the necessity of application to your studies it is perfectly unnecessary for me to say any thing on the subject and you are perfectly assured that you can never have a sincerer friend than your affectionate Mother
				
					L. C. A.
				
					
				
			